Citation Nr: 1433155	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  08-26 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.  

2.  Entitlement to service connection for right shoulder disability.  

3.  Entitlement to service connection for right hip disability.  

4.  Entitlement to service connection for glaucoma.  

5.  Entitlement to service connection for hypertension, as due to posttraumatic stress disorder (PTSD).  

6.  Entitlement to service connection for skin disability.  

7.  Entitlement to service connection for cataracts.  

8.  Entitlement to a higher rating in excess of 50 percent for PTSD.  

9.  Entitlement to a total disability rating due to individual unemployability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

An August 2007 rating decision determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for left shoulder disability and denied entitlement to service connection for right shoulder disability, right hip disability, vision disability, and skin disability.  A February 2009 rating decision denied entitlement to an increased rating for PTSD and denied entitlement to TDIU.  A September 2009 rating decision denied entitlement to service connection for hypertension.  
The Board remanded the claim in January 2012 so that a hearing could be provided.  The Veteran and his spouse testified at a hearing before the Board in March 2012; the transcript is of record.  In May 2012, the Board reopened the claims of service connection for left shoulder disability and hypertension and remanded each of the above issues for additional development.  

This appeal was processed, in part, using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of service connection for cataracts and service connection for a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left shoulder disability did not have its clinical onset during service and is not otherwise etiologically related to service.  

2.  A right shoulder disability did not have its clinical onset during service and is not otherwise etiologically related to service.  

3.  A right hip disability did not have its clinical onset during service and is not otherwise etiologically related to service.  

4.  Glaucoma did not have its clinical onset during service and is not otherwise etiologically related to service.  

5.  Hypertension did not have its clinical onset in service and is not otherwise related to active duty; it was not exhibited within the first post service year; and was not caused or aggravated by service-connected PTSD.  

6.  Throughout the period on appeal, the Veteran's PTSD has resulted in no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

3.  The criteria for service connection for right hip disability have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

4.  The criteria for service connection for glaucoma have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 3.303.

5.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.310 (2013).

6.  Throughout the period on appeal, the criteria for an increased rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.304(f), 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).

The duty to notify was satisfied prior to the initial RO decisions by way of a letters sent to the Veteran in June 2007, December 2008, and July 2009 that informed him of his duty and VA's duty for obtaining evidence and the information necessary to establish entitlement to service connection, TDIU, and increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, in light of the Board's decision denying service connection, notice of the evidence and information necessary to establish a disability rating and an effective date is not necessary.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  His STRs, VA treatment records, and lay statements have been obtained.  He testified during the March 2012 hearing that records from private treatment he received following discharge from service are unavailable.  The Veteran has not identified any other outstanding records or relevant treatment providers.  

The Veteran was provided with VA examination in May 2012 to assess his bilateral shoulder and right hip claim, in June 2012 to assess his eye claim, in September 2009 and May 2012 to assess his hypertension claim, and in January 2009 and May 2012 to evaluate the current severity of his PTSD.  The Board finds that the medical opinion evidence is adequate as it is based on physical examination, review of the claims file, and the lay evidence and contains clear conclusions connected by a reasoned medical explanation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, there is no indication that his PTSD has worsened since the May 2012 VA examination.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the Board can adjudicate the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

This case was previously before the Board in January and May 2012, when it was remanded for additional development.  In accordance with the remand instructions, the March 2012 Board hearing was provided, all outstanding VA treatment records were obtained and associated with the claims file, the May and June 2012 VA examinations were provided, and a supplemental statement of the case was issued in November 2012.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 


Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where, a Veteran engaged in combat, satisfactory lay evidence that an injury or disease was incurred in service will be accepted as sufficient proof of service connection where such evidence is consistent with the circumstances, conditions, or hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  Section 1154(b) sets forth a three step sequential analysis that must be undertaken when a combat Veteran seeks benefits under the method of proof provided by the statute.  First, it must be determined whether the Veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  Finally, if the first two requirements are met, VA "shall accept the Veteran's evidence as "sufficient proof of service connection," even if no official record exists of such incurrence exists.  In such a case a factual presumption arises that the alleged injury or disease is service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); 38 C.F.R. § 3.304 (2013).  

Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2013).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The evidence demonstrates current diagnoses of left shoulder, right shoulder, and right hip degenerative joint disease, bilateral rotator cuff syndrome, status post right hip arthroplasty, right hip osteoarthritis, glaucoma, and cataracts.  

The Veteran asserts that his bilateral shoulder, right hip, and eye disabilities were incurred as a result of a fall down a hill and subsequent head injury during service.  Service treatment records (STRs) are negative for any complaints or treatment of each disability or of any type of fall.  

The Veteran is competent to report symptoms connected to an injury to the shoulders, hip, and head as well as when such symptoms began.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, the Board must also consider whether the Veteran's lay statements regarding the in-service onset and continuity of symptoms since service are credible.  Id.

As noted above, the STRs are negative for any complaints or diagnoses related to the shoulders, hip, and eyes/head.  Upon separation in August 1969, the musculoskeletal system was evaluated as normal.  The eyes were evaluated as normal and the uncorrected visual acuity was 20/20.  The Veteran denied having or having had arthritis, rheumatism, bone, joint or other deformity, and eye trouble.  Moreover, when the Veteran filed a claim for service-connected compensation in August 1992, he only reported left shoulder problems.  The first evidence of any of the claimed disabilities came more than 20 years after discharge when the Veteran filed a claim for compensation for left shoulder disability.  The right shoulder, right hip, and eye disabilities were first demonstrated more than 30 years post-discharge.  When the right hip disability was first diagnosed, the Veteran specifically denied any trauma to the right hip.  

If pertinent disability had its onset in service and continued since that time, the Board finds it likely that the Veteran would not have denied pertinent disability on his Reports of Medical History at service discharge.  He also would have likely mentioned the other disabilities when filing his initial claim for compensation in 1992.  Based on the foregoing, the Board concludes that his reports regarding the in-service onset and continuity of symptoms since service are not credible.  As no other lay evidence has been submitted, the Board must consider whether there is medical evidence of a nexus between the bilateral shoulder, right hip, and eye disabilities and the Veteran's service.  

VA records document treatment for each disability but do not include opinions as to their etiology.  To the extent that the records document a past medical history of an in-service injury, such records are not based on a review of the evidence of record regarding etiology, but rather are based upon the Veteran's reports, which the Board has found not to be credible.

The only other evidence regarding a nexus between each disability and service are the opinions of the VA examiners.  The May and June 2012 VA examinations were obtained pursuant to the May 2012 Board remand, in which the examiners were advised that the Veteran's statements regarding in-service onset and continuity of symptoms since were not considered to be credible.  

Regarding the left and right shoulder and right hip disabilities, the examiner, an orthopedic physician, found that they were less likely than not related to or the result of military service.  The examiner stated that there is no evidence to support this and noted that the separation examination failed to list any shoulder or hip complaints.  

Regarding the eye disability, both glaucoma and cataracts were noted, but the examiner's opinion only discussed glaucoma (as such, the issue of service connection for cataracts is addressed in the remand section below).  The examiner stated that the glaucoma was discovered in 2002 and had been getting worse for several years at that point.  However, since glaucoma was in both eyes, it did not appear to have been caused by the head injury he had in service.  

Given the lack of medical and credible lay evidence in support of the claim, the evidence is against a finding of a nexus between the Veteran's current left shoulder, right shoulder, right hip, and glaucoma disabilities and service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

As noted in the May 2012 Board decision, service connection for hypertension on a basis of direct connection with service was denied in a June 2008 Board decision.  Additional lay evidence of the PTSD causing a spike in blood pressure was deemed sufficient for the Board to reopen the claim.  VA treatment records do not offer a medical opinion or evidence regarding a connection between hypertension and service or the service-connected PTSD.  

The service treatment records do not reflect elevated blood pressure readings or diagnoses of hypertension.  Elevated blood pressure readings were first recorded several years after active duty.  The Veteran denied having elevated blood pressure readings at service discharge and there is no clinical evidence suggesting that hypertension, first diagnosed several years after active duty, is related to service 

The Veteran contends that his blood pressure goes up at his medical appointments due to his PTSD-related anxiety.  He is competent to report symptoms related to increased blood pressure and PTSD or anxiety.  However, an opinion regarding a proximate connection between his hypertension and PTSD would require medical expertise, which he has not been shown to possess.  Hence, he is not be competent to say that his PTSD has a proximate relationship to hypertension in that PTSD either caused or permanently aggravated hypertension beyond the normal progression of the disease.  The only competent opinions in this case are those of the VA examiner.  

A September 2009 VA examination revealed good control of the Veteran's blood pressures with upper normal readings on current medication.  He described occasional headaches but there was no end organ damage from hypertension.  He was noted to have had an unremarkable EKG in August of that year as well as a normal basic metabolic panel and urine analysis earlier that year.  The impression was of essential hypertension.  The examiner stated that there are no consistent studies that show persistent hypertension related to an anxiety disorder such as PTSD.  While such disorders can cause labile blood pressure readings, they usually do not cause sustained hypertension.  Therefore, the examiner concluded that the Veteran's hypertension was not related to his PTSD.  

In a May 2012 examination report, the same examiner stated that for aggravation of hypertension beyond the normal progression of the disease from PTSD, there would need to be end organ damage.  Based upon a review of the claims file, the examiner stated that such end organ damage was not found and, therefore, there has been no aggravation of hypertension from PTSD.  The examiner also noted the medication the Veteran was prescribed to treat his PTSD and stated that this medication typically does not cause hypertension.  The examiner reiterated that while PTSD can cause labile blood pressure elevation, it does not lead to or aggravate hypertension in the absence of end organ damage.  Thus, the examiner concluded that it is less likely as not that the Veteran's hypertension is caused or aggravated by his service-connected PTSD.  

Given the lack of medical evidence in support of the claim, the evidence is against a finding of a proximate connection between the Veteran's hypertension and service-connected PTSD.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating may be assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  
On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107;  see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's claim for increased rating was received in October 2008.  The relevant focus for adjudicating his claim is the period beginning October 2007, one year prior to the claim for increase.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2013).

VA treatment records demonstrate treatment for PTSD and the Veteran was provided with two VA examinations by the same examiner in January 2009 and May 2012 to assess the current severity of his symptomatology.  For the entire period on appeal, the Veteran endorsed many of the symptoms associated with a 50 percent disability rating for PTSD.  Specifically, he reported depressed mood, nightmares, flashbacks, social isolation, and trouble sleeping.  The evidence supports a finding that his overall disability picture more closely approximated a 50 percent disability rating, and no more, throughout the appellate period.  

In terms of social functioning, the medical and lay evidence demonstrates some, although not complete, social impairment.  During the January 2009 VA examination, the Veteran reported that he sometimes did not get along with his wife of 34 years because he was argumentative.  Despite this, he stated that he still felt close to her.  He reported that he did not really go out or visit anyone.  The examiner stated that the Veteran reported considerable social isolation.  During the May 2012 VA examination, he reported that he was still married to his wife, although he stated that he was not close to her.  He reported that he had no friends but that he attended church occasionally.  The examiner found that he had difficulty with establishing and maintaining relationships.   

In terms of occupational functioning, the record demonstrates that the Veteran has been unemployed since 1989, when he became disabled due to a back injury, and that he has been receiving disability benefits for that back injury.  The January 2009 VA examiner stated that he did not find any evidence that the Veteran's PTSD precluded all employment.  In May 2012, the VA examiner noted that he would have difficulty adapting to stressful circumstances, including work or work-like settings, but that his symptoms did not preclude all employment.  

The January 2009 VA examiner found that the Veteran's symptoms were mild to moderate and have persisted for a number of years.  The examiner did not see any evidence that there would be a significant change in his functioning over the next six to twelve months.  There was no impairment in thought processing or communication.  His judgment and insight were generally adequate and there was no evidence that PTSD symptoms precluded activities of daily living.  In May 2012, the VA examiner concluded that his symptoms were moderate, and that overall, his PTSD resulted in occupational and social impairment with reduced reliability and productivity.  

Based on the forgoing, the Board finds that an increased rating in excess of 50 percent is not warranted for the entire period on appeal.  Although the Veteran experienced some difficulty with social and occupational functioning, it appears that this impairment was more consistent with reduced reliability and productivity than complete deficiency, as specifically found by the examiner in May 2012.  Although his relationships waivered, he maintained a relationship with his wife for over 40 years and occasionally attended church.  Although he would have difficulty in stressful work settings, employment was not precluded due to PTSD.  

The evidence does not demonstrate, nor has the Veteran reported, chronic impairment of judgment, insight, or thinking, as specifically noted by the VA examiner in January 2009 and May 2012.  The examiner concluded in each examination that the Veteran's symptoms have consistently been no more than moderate for many years and there is no indication from the Veteran, including during his Board testimony and statement from his representative, that his symptomatology has worsened.  

Furthermore, the Veteran has consistently been assigned GAF scores of 51 and 52 throughout the claim, indicative of moderate symptomatology.  

Given these symptoms, the lay statements of record, and the medical evidence, the Veteran's disability has most nearly approximated the criteria for a 50 percent rating, and no more, for the entire period on appeal.  Although the Veteran has experienced some impairment in work and family relations, he has not been shown to be completely deficient in either area and his disability has been consistently described as moderate.  Moreover, chronic impairment of judgment and thinking has not been demonstrated.  Hence he has not had the deficiencies needed for a 70 percent rating and his disability has more closely approximated a 50 percent disability rating throughout the period on appeal.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Initially, there must be a comparison between the symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability.  If the symptoms experienced by the claimant are those contemplated by the rating criteria, further consideration of whether a referral for extraschedular analysis is not required.  

The Board finds that the rating criteria specifically contemplate the Veteran's social and occupational impairment due to symptoms such depressed mood, nightmares, flashbacks, and trouble sleeping.  The rating criteria are specifically based on such impairment.  38 C.F.R. § 4.85.  There is no evidence of hospitalization or unemployment specifically due to his PTSD symptoms.  In short, there is nothing exceptional or unusual about the Veteran's PTSD disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Referral for consideration of an extraschedular rating is, therefore, not warranted.


ORDER

Service connection for left shoulder disability is denied.  

Service connection for right shoulder disability is denied.  

Service connection for right hip disability is denied.  

Service connection for glaucoma is denied.  

Service connection for hypertension is denied.  

A disability rating in excess of 50 percent for PTSD is denied.  


REMAND

As noted above, the June 2012 VA examiner specifically noted the presence of both glaucoma and cataracts since 2002.  However, the etiology opinion addressed only the issue of service connection for glaucoma.  As such, a remand is necessary to obtain the requested etiology opinion addressing cataracts.  

Regarding the skin disability, the examiner stated that current dermatitis was likely contact or medication-related dermatitis.  The Board notes that the Veteran currently takes medication for his service-connected disabilities.  Therefore, it is necessary to ask the May 2012 VA examiner whether any medication taken for a service-connected disability has caused or aggravated the Veteran's dermatitis.  

Finally, the claim for TDIU is inextricably intertwined with the service connected claims, since TDIU depends on what conditions are service connected.  See Shields v. Brown, 8 Vet. App.346, 350-51 (1995); see also Flash v. Brown, 8Vet. App.332, 338-40 (1995).  Therefore, the TDIU issue must be remanded to allow for adjudication of the service connection claims regarding cataracts and a skin disability.  

The Board also notes that service connection for prostate cancer has been granted during the pendency of this claim.  As such, a new VA opinion must be obtained to determine whether service-connected PTSD and service-connected prostate cancer, as well as cataracts and skin disability if service connection is granted, preclude the Veteran from obtaining and maintaining employment.  

Updated VA treatment records relevant to cataracts, including those created since February 2012, should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including those created since February 2012, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  The examiner who provided the June 2012 VA skin examination and opinion must review the evidence of record again and provide an opinion as to whether it is at likely as not that cataracts were incurred during or as a result of service.  

If an opinion cannot be provided without resort to speculation, the examiner should explain why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.
If the same examiner is not available, another medical professional should review the record and provide the needed opinions and reasons.  If further examination is recommended, this should be provided.

3.  The examiner who provided the May 2012 VA skin examination and opinion must review the evidence of record again and provide an opinion as to whether it is as likely as not that any medication taken for a service-connected disability, including PTSD and prostate cancer, has either caused or aggravated a skin disability, including dermatitis.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

If an opinion cannot be provided without resort to speculation, the examiner should explain why this is so, and whether there is additional evidence that would permit the necessary opinion to be provided.

If the same examiner is not available, another medical professional should review the record and provide the needed opinions and reasons.  If further examination is recommended, this should be provided.

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.  Then, adjudicate the issues of entitlement to service connection for cataracts and a skin disability.

5.  Once the above development has been completed, the AOJ should obtain a VA opinion by a medical professional as to whether the service-connected disabilities, to include PTSD, prostate cancer, and any other service-connected disability, as likely as not, prevents the Veteran from obtaining or retaining gainful employment that his education and occupational experience would otherwise permit him to undertake.  The examiner should review the claims folders and note such review in the examination report or in an addendum.  The examiner should provide a rationale for the opinion.  If further examination is recommended, it should be undertaken.

6.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


